 

Case 2:19-cv-01489-RSM Document 13 Filed 10/15/19 Page 1of1

css LED ENTERED
came LODGED RECEIVED

nd SPT 4

—. JCT 15 2019 SP
i i AT SEATTLE

King Abdul Mumin El CLERK U.S. DISTRICT COURT

Of The Kingdom Of Morocco gy WESTERN DISTRICT OF WASHINGTON

  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-CV-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

REQUEST FOR ENTRY OF DEFAULT
Comes now and hereby requests the Clerk to enter a default against the defendant, LAW OFFICES OF
DAVID P. TRACY & ZOTTMAN, on the basis that the record in this case demonstrates that there has
been a failure to plead or otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil
Procedure.

Respectfully submitted,

   

 

    

UGA GI a iI bt Aaier® ‘
Len nF
Lhe fe PEE of
Attorney for Plaintiff

 
